DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Bergeson and Stephanie Remy on July 14th 2022 and July 21st 2022.  
The application has been amended as follows: 
IN THE CLAIMS:

1.	(Currently Amended) An aircraft wing assembly apparatus for fastening a first assembly component 
a first retainer configured to hold the first assembly component in a first position when performing the fastening, the first retainer comprising a first portion that indicates a first reference position;
a second retainer configured to hold the assembly in a second position when performing the fastening, the second retainer comprising [[a]] the second position when performing the fastening, the second retainer comprising a second reference portion that indicates a second reference position;
a drilling machine comprising a robot arm that holds a drilling tool and configured to form a second coupling hole through which the fastening member is insertable in the assembly by using the drilling tool; and
a laser scanner configured to measure a three-dimensional position of a three-dimensional object,
wherein the laser scanner is configured to:
	store a first intended machining position of the first coupling hole and a second intended machining position of the second coupling hole, the first intended machining position is defined relative to the first reference position, the second intended machining position is defined relative to the second reference position;
	in a state where the first assembly component is held by the first retainer, measure a three-dimensional position of the first reference portion and an actual machining position of the first coupling hole;
	calculate a difference between the measured actual machining position of the first coupling hole and the stored first intended machining position of the first coupling hole, and
wherein the drilling machine is configured to:
	determine a target position shifted from the stored second intended machining position of the second coupling hole by the calculated difference; and
	in a state where the assembly is held by the second retainer, form the second coupling hole in the assembly by moving the drilling tool to the determined target position based on the measured relative position of the drilling tool and the measured three-dimensional position of the second reference portion.


5.	(Currently Amended) The aircraft wing assembly apparatus according to claim 1, wherein the laser scanner 

**End of amendments**

Response to Arguments
Applicant’s arguments, see remarks filed 29 April 2022, with respect to the rejection of Claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of Claims 1 and 5 has been withdrawn. 
Applicant’s amendment, along with the examiner’s amendment above, are sufficient to overcome the rejection dated 31 March 2022.

Allowable Subject Matter
Claims 1 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's best prior art does not teach or obviate the limitations of independent claim 1.
The art has examples of methods of drilling second holes in a cooperating component based on a first hole that has been drilled in a component (See US 20190152547 (¶0023, 0026), US 20180208328 (¶0028, 0041, 0042), and US 20170220021 (¶0033 and 0049)), with each of the references using a laser system to perform the measurements.  References also disclosed the use of jigs to hold a workpiece when performing hole drilling (See US 9925625 (Figure 3), US 7780080 (Figure 9), and US 20190152547 (Figure 2)). However, none of the references specifically taught the method of using a single laser scanner (based on the claim language of “laser scanner” and Applicant’s Figure 4A) to measure an intended machining position on two separate components mounted on two separate retainers/jigs based on a reference position on the separate retainers in an aircraft wing assembly system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/Moshe Wilensky/Primary Examiner, Art Unit 3726